         Case 1:15-cr-00380-DLC Document 75 Filed 08/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA                :
                                         :
                -v-                      :                15cr380 (DLC)
                                         :
 SHAQUILLE CARTER,                       :                    ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     Having received the Government’s letter of August 20, 2021,

it is hereby

     ORDERED that the September 7, 2021 conference is adjourned

sine die.

     IT IS FURTHER ORDERED that the parties shall advise the

Court by September 7 whether they consent to the second proposal

outlined in the Government’s August 20 letter.           If all parties

consent to that proposal, they shall provide a proposed schedule

for the submission of the relevant documents and briefing.

Dated:      New York, New York
            August 23, 2021


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge
